IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00392-CV

TED L. ROBERTSON,
                                                             Appellant
v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE, ET AL.,
                                    Appellees



                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 1527503


                          MEMORANDUM OPINION


      Appellant Ted L. Robertson, a pro se inmate, appeals from the dismissal of his suit

as frivolous under Civil Practice and Remedies Code Chapter 14, which now applies to

appellate proceedings. TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a) (West Supp. 2014);

Douglas v. Turner, 441 S.W.3d 337, 338 (Tex. App.—Waco 2013, no pet.).

      Section 14.004(a) requires the inmate to file an affidavit or declaration “relating to

previous filings” in which the inmate must detail all previous actions filed pro se, other

than a suit under the Family Code, accompanied by a certified copy of the inmate’s
account statement. TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a), (c) (West Supp. 2014).

       The filings required by chapter 14 are “an essential part of the process by which

courts review inmate litigation.” Douglas, 441 S.W.3d at 339. The failure to file the

affidavit or declaration “relating to previous filings” can result in dismissal without

notice or hearing, id., even if the failure to comply with chapter 14 can be remedied.

McLean v. Livingston, 456 S.W.3d 358, 359-60 (Tex. App.—Waco 2015, pet. filed) (op. on

reh’g); see also Anderson v. Tex. Dep’t Crim. Just., --- S.W.3d ---, ---, 2015 WL 1570170, at *2

(Tex. App.—Waco Mar. 19, 2015, no pet.). Furthermore, when the inmate fails to comply

with the affidavit requirement, the court may assume that the current action is

substantially similar to one previously filed by the inmate and is thus frivolous. Id.

       In this appeal, Robertson did not file an affidavit or declaration “relating to

previous filings” and a certified copy of his inmate account statement. We thus dismiss

as frivolous this appeal.


                                                   PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Davis dissents with a note)*
Dismissed
Opinion delivered and filed December 10, 2015
[CV06]

       *(Justice Davis notes that he would notify Appellant of his section 14.004
deficiency and allow him the opportunity to cure it before dismissal. See McLean, 456
S.W.3d at 362-63 (Davis, J., dissenting); see also Anderson, --- S.W.3d at ---, 2015 WL
1570170, at *3 (Davis, J., dissenting).)



Robertson v. TDCJ                                                                        Page 2